          Case 18-51172-SCS           Doc 31 Filed 10/11/18 Entered 10/11/18 08:50:25                      Desc
                                     Checksheet - Motion/NTC Page 1 of 1
                                        United States Bankruptcy Court
                                              Eastern District of Virginia
                                                Newport News Division
TO:                                                     In re: David Glenn Caldwell
Michael P. Cotter
Chapter 13 Trustee                                      Case Number 18−51172−SCS
870 Greenbrier Circle, Suite 402                        Chapter 13
Chesapeake, VA 23320

YOU ARE ADVISED AS FOLLOWS CONCERNING PAPERS FILED BY YOU WHICH CONTAIN
DEFICIENCIES:

28 − Trustee's Objection to Confirmation of Chapter 13 Plan, Notice of Objection to Confirmation of Plan and Notice
of Scheduled Hearing on this Objection (Re: related document(s)23 Chapter 13 Plan and Related Motions filed by
David Glenn Caldwell) Hearing scheduled for 10/12/2018 at 09:30 AM at Newport News Courtroom, U.S.
Courthouse, 2400 West Avenue, Newport News, VA. Filed by Michael P. Cotter (Harris, Shannon)

REQUIREMENTS OF FORM/PROCESS:
        Not accompanied by "Request for Waiver to File by Computer Diskette or Conventionally."* Parties
        represented by attorneys and governmental units and institutional entities must file via the Internet or complete
        and file a Request for Waiver in order to file by computer diskette or conventionally. Future noncompliant
        filings will be forwarded to the Court for determination/appropriate action.
        Please prepare and submit to the Court an Order Extending Stay, which may be obtained from the Court's web
        site at www.vaeb.uscourts.gov under Bankruptcy Forms.*


MOTION FOR EXPEDITED HEARING [LBR 9013−1(N)]:
        Not accompanied by Certification Regarding Request for Expedited Hearing*.


MOTION FOR RELIEF FROM STAY AND/OR CODEBTOR STAY [LBR 4001(a)(1)]:
        Not accompanied by proof of service indicating service of motion upon parties required to be served.
        Notice as required by LBR 4001(a)−1(C) not clearly stated or conspicuously provided in motion.
        Caption of codebtor stay does not clearly state the subsection of 11 U.S.C. 1301 under which party is
        proceeding.


NOTICE OF MOTION OR OBJECTION/NOTICE OF HEARING:
        Official Form 420A* − Notice of Motion or Objection. The Notice must be in substantial compliance with the
        official form and must accompany the Motion or Objection when filed.
        Official Form 420B* − Notice of Objection to Claim. The Notice must be in substantial compliance with the
        official form and must accompany the objection when filed.
        Date, time and/or location omitted or incorrect in Notice of Hearing. Hearing will not appear on the Court
        docket.
        Notice of Hearing/Response not properly linked to Motion/Application/Objection
  X     Continued hearing will not appear on docket; plan stricken.

*A copy of the above−referenced forms may be obtained from the Court's web site at www.vaeb.uscourts.gov
Date: October 11, 2018                            CLERK, UNITED STATES BANKRUPTCY COURT

                                                        By /s/ Diana Morehead, Deputy Clerk
[igmotionvDec2016.jsp]                                  Direct Dial Telephone No. 757−222−7573
